Citation Nr: 1740093	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-38 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left hip disability (claimed as left his strain), to include as secondary to service-connected degenerative disc and joint disease, lumbar spine and/or radiculopathy, sciatic nerve, left lower extremity.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to September 1951.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2013 rating decision in which the RO, inter alia, denied service connection for a left hip disability.  In February 2014, the Veteran filed a notice of disagreement (NOD).  In September 2015, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2015.  A supplemental SOC (SSOC) was issued in November 2015.

In February 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems. 

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

As a final preliminary matter, the Board notes that the Veteran was represented by Disabled American Veterans.  In a statement dated October 2015, the Veteran revoked that representation.  Then, in August 2017, the Veteran appointed Arizona Department of Veterans Services as his representative (via a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  While Arizona Department of Veteran Services has not provided written argument on the Veteran's behalf, that organization will have the opportunity to do so on remand.  

For reasons explained below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

Initially, the Board notes that the AOJ attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC) in April 2017.  A response from the NPRC notes that the Veteran's service treatment records were apparently destroyed in a fire at the NPRC.

In obtaining records in the custody of a Federal department or agency, VA will make as many requests as are necessary to obtain relevant records, and VA will end its efforts to obtain such records only if it concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  Under 38 C.F.R. § 3.159(e), when VA becomes certain that Federal records do not exist or that further efforts to obtain them would be futile, then VA must provide the veteran with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  The record does not reflect that the Veteran was advised that his outstanding service treatment records are fire-related.  As such, the AOJ must specifically notify the Veteran and his representative of the efforts taken to obtain any outstanding service treatment records, and describe further action to be taken, consistent with 38 C.F.R. § 3.159(e).

Further, the Veteran was afforded a VA examination in August 2014.  There, he was diagnosed with a left hip strain.  The Veteran reported that he has experienced left hip pain since when he injured his low back.  The examiner stated that it was less likely than not that the left hip strain was proximately due to or the result of a service-connected disability.  The examiner's rationale, however, was not supportive of that opinion.  Indeed, the examiner stated that left hip pain does not aggravate the Veteran's low back disability.  Further the examiner stated that sciatica does not aggravate the Veteran's low back disability.  

The examiner offered an addendum opinion in October 2014.  Therein, the examiner stated that the etiology of the Veteran's left hip strain is most likely the natural aging process as there is no history of injury of other trauma to the left hip.  Then, the examiner opined that is less likely than not that the left hip strain is proximately due to or the result of the service-connected low back disability or left lower extremity sciatica.  As rationale, the examiner stated that review of medical literature does not support the theory that dysfunction in one joint causes dysfunction in another.

The October 2014 addendum opinion does not adequately address whether the left hip strain is or has been aggravated by his service-connected disabilities.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).  Indeed, the examiner's sole rationale discusses whether the left hip disability was caused by the Veteran's service-connected disabilities.  Further, the examiner offered no explicit opinion as to whether the left hip strain was related to service or had its onset therein.  To the extent that the examiner offered such an opinion, the examiner's sole rationale that there is no notation of any hip injury is inadequate.  To that end, as discussed above, the Veteran's service treatment records are missing through no fault of the Veteran's.  Obviously, without any service treatment records available, the examiner cannot conclude that the records do not show any in-service left hip injury.

Under these circumstances, the Board finds that a remand of this matter to obtain further medical opinions as to direct service connection and the theory of aggravation for secondary service connection-based on full consideration of all pertinent evidence of record, and supported by complete, clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to attempt to obtain the Veteran's service treatment records from appropriate source(s).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

If no records are obtained, prepare a Memorandum of Formal Finding of Unavailability of Service Treatment Records outlining the steps taken to retrieve the Veteran's service treatment records, and notify the Veteran and his representative in accordance with VA regulations, giving the Veteran and his representative adequate time to respond.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the August 2014 VA examiner.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

With respect to the current diagnosis of a left hip strain, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during service, or is otherwise medically related to service; or, if not, 

(b) is or has been aggravated (worsened beyond natural progression) by the Veteran's service-connected degenerative disc and joint disease of the lumbar spine and/or associated radiculopathy of the sciatic nerve of the left lower extremity.  If aggravation is found, the physician should attempt to quantify the extent of disability resulting from aggravation, to include by identifying (to the extent possible) the baseline level of disability prior to aggravation. 

In addressing the above, the examiner must consider all medical and other objective evidence, as well as  lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of symptoms during and since service. 

In offering the opinion with respect to direct service connection, the Board notes that the Veteran's service treatment records were apparently destroyed by fire.  Given that, the physician cannot point to the lack of documented in-service evidence of left hip injury and/or treatment as part of his or her rationale for a negative opinion. 

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports must be specifically acknowledged and considered in formulating any opinion(s).  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added the VBMS and/or Virtual VA files(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

